 Case 2:19-cv-08338-AB-FFM Document 27 Filed 04/24/20 Page 1 of 1 Page ID #:105



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    DIANA RUCKER,                              Case No. CV 19-08338-AB (FFMx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      LIFE INSURANCE COMPANY OF
14    NORTH AMERICA; CBRE
      SERVICES, INC.; and CBRE GROUP
15    INSURANCE PLAN,

16                    Defendant.
17
18         THE COURT having been advised by counsel that the above-entitled action has
19   been settled;
20         IT IS THEREFORE ORDERED that this action is hereby dismissed without
21   costs and without prejudice to the right, upon good cause shown within 30 days, to re-
22   open the action if settlement is not consummated. This Court retains full jurisdiction
23   over this action and this Order shall not prejudice any party to this action.

24
25   Dated: April 24, 2020            _______________________________________
26                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
27
28
                                                1.
